DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 28 March 2019 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Cassagne 2015/0167726 is representative of the closest prior art. Cassagne discloses in Fig. 4 pivoting-connection devices connecting at least a first and a second component and comprising a clevis 80 secured to the first component having first and second branches 86, 86’ each comprising an interior face facing towards the other branch and an exterior face on the side opposite to the interior face, and a bore 90, 90’ which opens onto the interior and exterior faces, an arm 82 positioned between the first and second branches of the clevis, a cylindrical pin 84 housed in the bores of the first and second branches of the arm forming a pivot axis, and at least one guide ring 88’ interposed between the first branch and the cylindrical pin comprising a tubular body which has a flange 96’ bearing against the interior face of the first branch so as to block the guide ring with respect to the first branch in a direction parallel to the pivot axis in a first sense of a direction. The pivoting-connection device of Cassagne comprises an immobilizing system [0076], [0112],
[0113] configured to occupy a free state in which the cylindrical pin and the guide ring slide relative to one another and a blocked state in which the cylindrical pin and the guide ring are immobilized with respect to one another in the longitudinal direction, and a blocking system [0112], [0113] configured to occupy an unfitted state in which the blocking system allows the guide ring to slide in the bore of the first branch and a blocked state in which the blocking system is in contact with the exterior face of the first branch so as to block the guide ring with respect to the first branch in the longitudinal direction, in a second sense of that direction that is an opposite sense to the first sense. However, Cassagne does not teach or suggest a guide ring comprising a continuation projecting with respect to the exterior face of the first branch, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783